DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 12/15/2020 is acknowledged.
Applicant amended claims 1, 4, 5, and 17.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Lee et al. (US 2017/0098648), discloses first (265 connecting PG-2 and PD-2 of 200a in Fig. 5A, paragraph 0031), second (264 connecting PG-2 and PD-2 of 200a in Fig. 5A, paragraph 0031), third (264 connecting PD-1 and PG-1 of 200a in Fig. 5A, paragraph 0031), and fourth dielectric fins (265 connecting PD-1 and PG-1 of 200a in Fig. 5A, paragraph 0031) directly contacting a first n-type semiconductor fin (222b (Fig. 6B) formed under 272b (Figs. 6B and 6A) connecting PG-2 and PD-2 of 200a in Fig. 6A, paragraph 0039), a second n-type semiconductor fin (222b (Fig. 6B) formed under 272b (Figs. 6B and 6A) connecting PD-1 and PG-1 of 200a in Fig. 6A, paragraph 0039), a first p-type semiconductor fin (224 (Fig. 6B) formed under 276 (Fig. 6B); and see left 276 connecting PU-1 and PU-2 of 200a in Fig. 6A, paragraph 0039), and a second p-type semiconductor fin (224 (Fig. 6B) formed under 276 (Fig. 6B); and see right 276 connecting PU-1 and PU-2 of 200a in Fig. 5A, paragraph 0039) but fails to disclose the isolation features separate each of the first and the second p-type semiconductor fins and the first and the second n-type semiconductor fins from each of the first, second, third, and fourth dielectric fins. Additionally, the prior art does not teach or suggest an integrated circuit (IC), comprising: bottom portions of the first, second, third, and fourth dielectric fins are disposed in isolation features over the substrate; and wherein the isolation features separate each of the first and the second p-type semiconductor fins and the first and the second n-type semiconductor fins from each of the first, second, third, and fourth dielectric fins in combination with other elements of claim 1.
In addition, the prior art does not teach or suggest a semiconductor device, comprising: 
Furthermore, claim 17 would be allowable because a closest prior art, Lee et al. (US 2017/0098648), discloses first (265 connecting PG-2 and PD-2 of 200a in Fig. 5A, paragraph 0031), second (264 connecting PG-2 and PD-2 of 200a in Fig. 5A, paragraph 0031), third (264 connecting PD-1 and PG-1 of 200a in Fig. 5A, paragraph 0031), and fourth dielectric fins (265 connecting PD-1 and PG-1 of 200a in Fig. 5A, paragraph 0031) directly contacting a first n-type semiconductor fin (222b (Fig. 6B) formed under 272b (Figs. 6B and 6A) connecting PG-2 and PD-2 of 200a in Fig. 6A, paragraph 0039), a second n-type semiconductor fin (222b (Fig. 6B) formed under 272b (Figs. 6B and 6A) connecting PD-1 and PG-1 of 200a in Fig. 6A, paragraph 0039), a first p-type semiconductor fin (224 (Fig. 6B) formed under 276 (Fig. 6B); and see left 276 connecting PU-1 and PU-2 of 200a in Fig. 6A, paragraph 0039), and a second p-type semiconductor fin (224 (Fig. 6B) formed under 276 (Fig. 6B); and see right 276 connecting PU-1 and PU-2 of 200a in Fig. 5A, paragraph 0039) but fails to disclose the first and the second p-type semiconductor fins and the first and the second n-type semiconductor fins are oriented lengthwise along the second direction and separated from each of the first, second, third, and fourth dielectric fins by portions of the isolation structures. Additionally, the prior art does not teach or suggest an integrated circuit (IC), comprising: the first, second, third, and fourth dielectric fins are disposed in isolation structures over a substrate; and wherein the first and the second p-type semiconductor fins and the first and the second n-type semiconductor fins are oriented lengthwise along the second direction and separated from each of the first, second, 

A closest prior art, Lee et al. (US 2017/0098648), discloses an integrated circuit (IC), comprising: a first static random access memory SRAM cell 200a (Figs. 5A and 6A, paragraph 0020) oriented lengthwise along a first direction (horizontal direction in Figs. 5A and 6A) and widthwise along a second direction (vertical direction in Figs. 5A and 6A) generally perpendicular to the first direction, wherein the first SRAM cell 200a (Figs. 5A and 6A) is disposed over a substrate (not shown in Figs. 5A and 6A but see 210 in Fig. 6B, paragraph 0020), and wherein the first SRAM cell includes: first (265 connecting PG-2 and PD-2 of 200a in Fig. 5A, paragraph 0031), second (264 connecting PG-2 and PD-2 of 200a in Fig. 5A, paragraph 0031), third (264 connecting PD-1 and PG-1 of 200a in Fig. 5A, paragraph 0031), and fourth dielectric fins (265 connecting PD-1 and PG-1 of 200a in Fig. 5A, paragraph 0031) disposed in this order along the first direction (horizontal direction in Fig. 5A) and oriented lengthwise along the second direction (vertical direction in Fig. 5A), wherein the first (265 connecting PG-2 and PD-2 of 200a in Fig. 5A, paragraph 0031) and the fourth dielectric fins (265 connecting PD-1 and PG-1 of 200a in Fig. 5A, paragraph 0031) define two edges of the first SRAM cell; a first n-type semiconductor fin (222b (Fig. 6B) formed under 272b (Figs. 6B and 6A) connecting PG-2 and PD-2 of 200a in Fig. 6A, paragraph 0039) disposed between the first (265 connecting PG-2 and PD-2 of 200a in Fig. 5A, paragraph 0031) and the second dielectric fins (264 connecting PG-2 and PD-2 of 200a in Fig. 5A, paragraph 0031); a second n-type semiconductor fin (222b (Fig. 6B) formed under 272b (Figs. 6B and 6A) connecting PD-1 and PG-1 of 200a in Fig. 6A, paragraph 0039) disposed between the third (264 connecting PD-1 and PG-1 of 200a in Fig. 5A, paragraph 0031) and the fourth dielectric fins (265 connecting PD-1 and PG-1 of 200a in Fig. 5A, paragraph 0031); a first p-type semiconductor fin (224 (Fig. 6B) formed under 276 (Fig. 6B); and see left 276 connecting PU-1 and PU-2 of 200a in Fig. 6A, 
In addition, a closest prior art, Lee et al. (US 2017/0098648), discloses a semiconductor device, comprising: first 200a (Fig. 6A, paragraph 0020), second 200c (Fig. 6A, paragraph 0020), third 200d (Fig. 6A, paragraph 0020), and fourth 200b (Fig. 6A, paragraph 0020) static random access memory (SRAM) cells arranged clockwise in a grid, the grid being oriented lengthwise in a first direction (horizontal direction in Figs. 5A and 6A) and widthwise in a second direction (vertical direction in Figs. 5A and 6A) generally perpendicular to the first direction, wherein the first SRAM cell 200a (Fig. 6A) is disposed on a bottom-left corner of the grid and the second SRAM cell 200c (Fig. 6A) is disposed next to the first SRAM cell along the second direction (vertical direction in Figs. 5A and 6A), and wherein the third 200d (Fig. 6A) and the fourth  200b (Fig. 6A)SRAM cells are mirror images of the second and the first SRAM cells, respectively, about the second direction (vertical direction in Figs. 5A and 6A), each of the first, the second, the third, and the fourth SRAM cells including: a first n-type semiconductor fin (222b (Fig. 6B) formed under 272b (Figs. 6B and 6A) connecting PG-2 and PD-2 of 200a in Fig. 6A, paragraph 0039) disposed between a first boundary dielectric fin (265 connecting PG-2 and PD-2 of 200a in Fig. 5A, paragraph 0031) and a first inner dielectric fin (264 connecting PG-2 and PD-2 of 200a in Fig. 5A, paragraph 0031); a first (224 (Fig. 6B) formed under 276 (Fig. 6B); and see left 276 connecting PU-1 and PU-2 of 200a in Fig. 6A, paragraph 0039) and a second p-type semiconductor fins (224 (Fig. 6B) formed under 276 (Fig. 6B); and see right 276 connecting PU-1 and PU-2 of 200a in Fig. 5A, paragraph 0039) disposed between the first inner dielectric fin (264 connecting PG-2 and PD-2 of 200a in Fig. 5A, paragraph 0031) and a second inner dielectric fin (264 connecting PD-1 and PG-1 of 200a in Fig. 5A, paragraph 0031); a second n-type semiconductor fin (222b (Fig. 6B) formed under 272b (Figs. 6B and 6A) connecting PD-1 and PG-1 of 200a in Fig. 6A, paragraph 0039) disposed between the second inner dielectric fin (264 connecting PD-1 and PG-1 of 200a in Fig. 5A, paragraph 0031) and a second boundary dielectric fin (265 connecting PD-1 and PG-1 of 200a in Fig. 5A, paragraph 
Furthermore, a closest prior art, Lee et al. (US 2017/0098648), discloses an integrated circuit (IC), comprising: a first SRAM cell 200a (Figs. 5A and 6A, paragraph 0020) oriented lengthwise along a first direction (horizontal direction in Figs. 5A and 6A) and widthwise along a second direction (vertical direction in Figs. 5A and 6A) generally perpendicular to the first 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/L. K./
Examiner, Art Unit 2813

	



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813